Citation Nr: 1303190	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-15 680	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim. 

In January 2012, the Board remanded the case for additional evidentiary and procedural development.  Review of the record indicates substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The January 2012 Remand also included the issue of service connection for a pilonidal cyst.  Following the Board's requested development, service connection for status-post pilonidal cyst surgery was granted in a November 2012 rating decision.  As such, the issue before the Board is limited to that noted on the title page. 


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection for PTSD

The Veteran claims he is entitled to service connection for PTSD as he experienced trauma during his military service in Vietnam and now has infrequent memories and dreams about his Vietnam experience which makes it difficult for him to sleep.  The Veteran's records show that he served as a steelworker with the Navy during his eight month tour in Vietnam.  The Veteran was awarded a Vietnam Service Medal Fleet Marine Force Combat Operations Insignia and two Bronze Star Medals due to his combat service.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing:  (1) a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the postservice symptoms.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The Board finds the evidence establishes the Veteran does not have PTSD.  Service treatment records (STRs) are negative for complaints or treatment pertaining to PTSD and the December 1968 separation examination shows the Veteran was found to be psychiatrically normal. 

The Veteran was afforded a fee-based PTSD examination in March 2008.  The examiner concluded that the Veteran experienced a traumatic event during service and has persistent, recurrent recollections of the event about once a month.  The examiner found the Veteran's traumatic combat experiences meets the DSM-IV stressor and intrusive recollection criteria for a diagnosis of PTSD.  However, the examiner concluded that the Veteran does not meet the criteria for PTSD as he does not have symptoms of avoidance of stimuli or increased arousal due to his stressor.  The examiner listed the Veteran's global assessment of functioning (GAF) score at 85-90.  No other psychiatric disorders were diagnosed.

Pursuant to the Board remand, the Veteran was provided with a VA PTSD examination in March 2012.  The examiner found that while in Vietnam, the Veteran experienced a traumatic event that meets the DSM-IV Criterion A stressor requirement.  However, the Veteran does not have persistent re-experience, persistent avoidance or persistent arousal symptoms related to PTSD.  Additionally, the examiner concluded that there is no evidence of clinically significant distress or impairment in the Veteran's social, occupational, or other important areas of functioning.  Thus, the Veteran was found to not meet the criteria for a diagnosis of PTSD.  The examiner listed the Veteran's GAF score at 75-80.  No other psychiatric disorders were diagnosed.

Overall, there are no post-service medical records showing treatment or diagnosis of PTSD or any other psychiatric disorders.  

Despite the negative objective medical findings, the Veteran has reported that he suffers from PTSD.  See VA Form 9, May 2009.  Lay testimony is competent to establish the presence of observable symptomatology and ". . . may provide sufficient support for a claim of service connection . . ."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau, 492 F.3d at 1377 (noting general competence of laypersons to testify as to symptoms but not medical diagnosis and noting example of competence of lay testimony with regard to a broken leg but not a form of cancer).  The Board finds the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the symptoms that he observes and experiences, but diagnosis of PTSD requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  See M21-1, Part III, Subpart iv, Chap. 4, Sec. H, Para. 31-c.  The Board finds the Veteran is not competent to diagnose himself with PTSD. 

The evidence therefore establishes that the Veteran does not have PTSD or any other psychiatric disorders due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

II. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify was satisfied by a February 2008 letter.   

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the Veteran's STRs.  The Veteran has not reported any further records of treatment for PTSD.  Additionally, the Veteran was provided with one fee-based PTSD examination and one VA PTSD examination in response to his claim.  See 38 U.S.C.A. § 5103A.  The examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions.

The March 2012 VA PTSD examiner refers to a February 23, 2012 VA medical center (VAMC) appointment wherein the Veteran received a negative screen (0/4) for PTSD.  Although notes from the February 23, 2012 VAMC appointment are not in the record, it is not necessary to remand the case as the findings of the PTSD screening are summarized in the March 2012 VA PTSD examination notes.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  So long as an error does not affect the essential fairness of an adjudication, such error is not prejudicial and should not prevent the Board from proceeding with its determination.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  The Board finds that remanding to obtain the February 23, 2012 VAMC PTSD screening notes would only serve to unnecessarily delay the Board's decision and no benefit would flow to the Veteran as the results of the screening are already summarized in the record.

The Board notes that in January 2013, the Veteran was mailed a letter stating that his appeal had been docketed with the Board.  The letter was returned as undeliverable to the listed address.  However, the listed address is the Veteran's last known address and as recently as December 2012, a letter was successfully mailed from the VA to the Veteran at this address.  There are no other possible or plausible current addresses for the Veteran in the record.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The Veteran has a duty to keep the Board apprised of his most current mailing address.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not always a one-way street).  Therefore, the Board finds that a decision at this time is appropriate.

For the reasons set forth above, the Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


